DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the guide bar having a first longitudinal edge (14) which makes up the supporting surface of the spring of the supporting stop, and a second longitudinal edge (15), parallel to the previous one, wherein the row of teeth (13) of the pawl is defined, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the movable assembly" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, discloses, that the guide bar has “a first longitudinal edge (14) which makes up the supporting surface of the spring of the supporting stop, and a second longitudinal edge (15), parallel to the previous one…” However, it is unclear how the second longitudinal edge (15) is parallel to the first longitudinal edge (14). The first longitudinal edge (14) is clearly shown as extending along a horizontal direction (as seen in Figure 1), and the second longitudinal edge (15) is clearly shown as extending in a vertical direction. So, how is the vertical direction parallel to the horizontal direction? 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN107514126) in view of Carver (GB000863441).

In reference to claim 1, Zhao discloses pliers for tightening parts for levelling cladding tiles, with a pushing wedge (6) and a levelling element (2/17, Figure 1); the pliers comprising: a first arm (12/15), straight, having a handle (15) on a rear end and a guide bar (12) on a front end for a movable assembly of a supporting stop (16) of the levelling element (Figure 1), a second arm (22), at an angle, having a rear end provided with a handle (rear portion of 22) and having a contact surface (19/20) with the pushing wedge on a front end (Figure 1), a rotation shaft (21) relative to the arms of the pliers; and means (formed as teeth 13) for fastening the supporting stop (16) in different positions along the guide bar of the first arm (Figures 1-3), wherein the supporting stop (16) comprises: a passage (see figure below) with a height greater than the guide bar (otherwise the supporting stop could not be attached to the guide bar, as seen in Figure 1), a shaft (18) assembled in a longitudinal slot (14) of the guide bar and which enables the longitudinal movement of the supporting stop along the guide bar and the relative rotation thereof between a fastening position and a longitudinal movement position of the supporting stop with respect to said guide bar (Figures 1-3) and wherein the means for fastening the supporting stop in several positions, longitudinally spaced with respect to the guide bar, are made up of a straight pawl comprising: a row of teeth (13) defined  However, Carver teaches that it is old and well known in the art at the time the invention was made to provide a spring (19) which acts against a surface of a guide bar (1) and tends to maintain a supporting stop (8/11) in a fastening position with respect to the guide bar (Figures 1 and 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Zhao, with the known technique of including the spring, as taught by Carver, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which resiliently urges the supporting stop in a desired position thereby more effectively preventing any unwanted disconnection during normal operation. 
[AltContent: ][AltContent: textbox (Passage)]
    PNG
    media_image1.png
    412
    259
    media_image1.png
    Greyscale



In reference to claim 3, Zhao discloses that the teeth (13) of the guide bar (12) are inclined towards the rear end of the first arm (12/15) of the pliers, carrying the corresponding handle (15). And, Carver also shows that the teeth (5) of the guide bar (8/11) are inclined towards the rear end (Figure 1). 

In reference to claim 4, the examiner notes that the limitation of including “a graduating scale” has been considered but that no functional relationship exists with the claimed device because the “graduating scale” only claims content of information. And, when it has been determined that the matter is not functionally or structurally related to the associated physical substrate/device, the printed matter is owed No patentable weight." Id. at 850, 117 USPQ2d at 1268 and/or see MPEP 2111.05 section I, sub-sections A and B.

Claim 4, is also rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN107514126) in view of Carver (GB000863441) and Erickson (2084633). 

arguendo, that the guide bar comprises a graduated scale indicating different fastening positions than Erickson is hereby used for such a teaching. Erickson teaches that it is old and well known in the art at the time the invention was made to provide pliers (Figure 1) with a graduated scale (see scale numbers in Figure 9) indicating different fastening positions for levelling tiles with different thicknesses (Figures 1-3 and 9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Zhao, with the known technique of including the graduated scale, as taught by Erickson, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that provides an index/scale which indicates the size of object being gripped. 

Claim 5, is rejected under 35 U.S.C. 103 as being unpatentable over Zhao (CN107514126) in view of Carver (GB000863441) and Yuyao (CN204983579) or Wheeler et al. (8056446).

In reference to claim 5, Zhao discloses the claimed invention as previously mentioned above, but lacks, a spring which acts against the arms of the pliers and tends to maintain the pliers in an open position. However, Yuyao teaches that it is old and well known in the art at the time the invention was made to provide a spring (14) which acts against arms (1 and 2) of the pliers and tends to maintain the pliers in an open position (Figures 1 and 5). And, Wheeler et al. also show that it is old and well . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Verdon (GB002177647) teaches that it is old and well known in the art at the time the invention was made to provide a spring (9) which acts against a surface of a guide bar (1) and tends to maintain a supporting stop (6) in a fastening position with respect to the guide bar (Figure 2). Orlosky (6237449) shows that it is old and well known in the art at the time the invention was made to provide pliers (10) with a spring (62) which acts against arms (16 and 18) of the pliers and tends to maintain the pliers in an open position (Figure 2).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723